DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on September 5, 2019, November 12, 2020, and January 26, 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 8, 10, and 12 are objected to because of the following informalities:
Claims 1, 8, 10, and 12 recite the limitation “and/or”. The Examiner suggests to amend this phrase to recite “or”.
Claim 10 recites the limitation “transmission/reception device”. The Examiner suggests to amend this phrase to recite “transmission or reception device”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kentley-Klay et al. (U.S. Patent Application Publication No. 20190387060 and hereinafter, “Kentley-Klay”) in view of McDougall et al. (U.S. Patent Application Publication No. 20110078934 and hereinafter, “McDougall”).

Regarding claim 1, Kentley-Klay teaches the method for sending for a transportation vehicle, the method comprising:
receiving a user input by an actuation device of a user terminal
Kentley-Klay [0054] discloses receiving a transmitted user request.
in response thereto sending a wireless message
Kentley-Klay [0058] discloses the autonomous vehicle controller transmitting request messages.
assigning the transportation vehicle to the user terminal in response to the wireless message being received
Kentley-Klay [0054] discloses dispatching an autonomous vehicle to transport a user in response to the received user request message.
ascertaining an expected time of arrival and/or a length of time before the transportation vehicle arrives at the user terminal
Kentley-Klay [0159] discloses determining an expected time of arrival based on traffic conditions, route distance, and expected travel velocity.
Kentley-Klay does not expressly teach:
displaying a waiting time, ascertained based on the time of arrival or length of time, by a number of lit illuminants and/or number of illuminants to be switched on or off per unit time and/or position of a lit illuminant of the user terminal, which is predefined for the display of the waiting time.
McDougall teaches:
displaying a waiting time, ascertained based on the time of arrival or length of time, by a number of lit illuminants and/or number of illuminants to be switched on or off per unit time and/or position of a lit illuminant of the user terminal, which is predefined for the display of the waiting time.
McDougall [0013] discloses a number of LEDs to indicate when a transport service is due to arrive. McDougall discloses that the time until the service is due to arrive may be indicated by illuminating a light source in a specific position, or it may flash (i.e., switched on or off per unit time).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the user terminal disclosed in Kentley-Klay to incorporate using the LED light patterns to indicate wait time, as taught by McDougall, in order to “enable the provision of travel information at locations where the provision of power by other means is not cost effective or is impractical” (see McDougall [0001]).

2, Kentley-Klay teaches the method of claim 1, wherein:
the transportation vehicle is selected from a multiplicity of transportation vehicles that are logically, initially linked to a server.
Kentley-Klay [0054] discloses an autonomous vehicle service platform that may dispatch one of a multiplicity of autonomous vehicles to transport a user from one geographic location to another. 

Regarding claim 3, Kentley-Klay teaches the method of claim 1, wherein:
the actuation device is an order button configured in hardware.
Kentley-Klay [0158] discloses physical buttons that may be actuated and/or depressed by a user.

Regarding claim 4, Kentley-Klay teaches the method of claim 1, further comprising:
prompting position determination for the user terminal
Kentley-Klay, Abstract, discloses identifying a location of a user device associated with a user. 
coding the ascertained position into the wireless message to define a starting location for a journey by the transportation vehicle.
Kentley-Klay [0147] discloses a user requesting a ride from an origin location to a destination location.
Kentley-Klay [0061] discloses an autonomous vehicle controller configured to cause the vehicle to autonomously transit from a first geographic region to a second geographic region.

Regarding claim 5,
communicating the expected time of arrival or length of time to the user terminal.
McDougall teaches:
communicating the expected time of arrival or length of time to the user terminal.
McDougall [0012]-[0013] discloses a sign that may display the expected time of arrival for a transportation vehicle.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the user terminal disclosed in Kentley-Klay to incorporate communicating an expected time of arrival, as taught in McDougall, in order to “provide passengers with up to date information on the arrival and departure of public transport services” (see McDougall [0002]).

Regarding claim 6, Kentley-Klay teaches the method of claim 1, wherein:
the illuminants comprise a multiplicity of LEDs arranged in a line.
Kentley-Klay [0127] discloses activating one or more LEDs in accordance with a specific light pattern.
The Examiner notes that a line is a specific light pattern.

Regarding claim 7, Kentley-Klay does not expressly teach the method of claim 1, further comprising:
updating the expected time of arrival
McDougall teaches:
updating the expected time of arrival
McDougall [0013] discloses an LED display indicating the time a transport service is due to arrive.
McDougall [0017] discloses changing the display to update the information based on real time messages.
 McDougall [0041] discloses that the real time messages may include information regarding delays.
based on the updated time of arrival, adapting the number of currently lit illuminants; or illuminants of the user terminal that are to be switched on or off per unit time.
McDougall [0034] discloses changing the illuminated LED according to the new expected time until the service is due.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the user terminal disclosed in Kentley-Klay to incorporate communicating an expected time of arrival, as taught in McDougall, in order to “provide passengers with up to date information on the arrival and departure of public transport services” (see McDougall [0002]).

Regarding claim 8, Kentley-Klay teaches the method of claim 1, further comprising:
ascertaining that the expected time of arrival has come or the length of time and/or the waiting time has elapsed
Kentley-Klay [0127] discloses providing an indication when the assigned vehicle arrives to the user.
Kentley-Klay does not expressly teach:
in response thereto, sending an updated expected time of arrival or length of time to the user terminal.
McDougall teaches:
in response thereto, sending an updated expected time of arrival or length of time to the user terminal.
McDougall [0017] discloses changing the display to update the information based on real time messages.
 McDougall [0041] discloses that the real time messages may include information regarding delays.

Regarding claim 9, Kentley-Klay teaches the method of claim 8, further comprising:
sending a request to obtain an updated expected time of arrival or length of time by the user terminal.
Kentley-Klay [0176] discloses a teleoperator system in which a user may submit a request for information via a button actuated by the user terminal. 
Kentley-Klay [0178] discloses that the planner module may provide an expected time of arrival.
Kentley-Klay Figure 37 (provided below) depicts that the planner module 3722 is in communication with the teleoperator system 3750.

    PNG
    media_image1.png
    625
    943
    media_image1.png
    Greyscale


Regarding claim 10, Kentley-Klay teaches the user terminal, comprising:
an actuation device;
Kentley-Klay [0158] discloses physical buttons that may be actuated and/or depressed by a user.
a transmission/reception device;
Kentley-Klay [0058] discloses transmitting and receiving request data.
an evaluation unit 
Kentley-Klay [0099] discloses a transit request processor.
illuminants,
Kentley-Klay [0127] discloses one or more light-emitting devices.
wherein the evaluation unit is configured to accept a user input in conjunction with the actuation device
Kentley-Klay [0158] discloses that the AV system accepts input from a user via a user interface terminal that may include physical buttons that may be actuated to communicate with the AV system.
wherein the transmission/reception device is configured to respond thereto by:
Kentley-Klay [0158] discloses how the AV system may respond as a result of receiving user input via the user interface terminal.
sending a wireless message to send for a transportation vehicle
Kentley-Klay [0054] discloses dispatching one of a multiplicity of autonomous vehicles in response to a user transmitted request.
obtaining an acknowledgement of an assignment of the transportation vehicle to the user terminal
Kentley-Klay [0127] discloses that the autonomous vehicle may notify the user to the presence of the autonomous vehicle as it approaches the user.
Kentley-Klay does not expressly teach:
a message regarding an expected time of arrival and/or a length of time before the transportation vehicle arrives at the user terminal
wherein, based on the time of arrival or length of time, the illuminant displays a waiting time, ascertained based on the time of arrival or length of time, by a number of lit illuminants and/or number of illuminants to be switched on or off per unit time and/or position of a lit illuminant, which is predefined for the display of the waiting time.
McDougall teaches:
a message regarding an expected time of arrival and/or a length of time before the transportation vehicle arrives at the user terminal
McDougall [0012]-[0013] discloses a sign that may display the expected time of arrival for a transportation vehicle.
wherein, based on the time of arrival or length of time, the illuminant displays a waiting time, ascertained based on the time of arrival or length of time, by a number of lit illuminants and/or number of illuminants to be switched on or off per unit time and/or position of a lit illuminant, which is predefined for the display of the waiting time.
McDougall [0013] discloses a number of LEDs to indicate when a transport service is due to arrive. McDougall discloses that the time until the service is due to arrive may be indicated by illuminating a light source in a specific position, or it may flash (i.e., switched on or off per unit time).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the user terminal disclosed in Kentley-Klay to incorporate using the LED light patterns to indicate wait time, as taught by McDougall, in order to “enable the provision of travel information at locations where the provision of power by other means is not cost effective or is impractical” (see McDougall [0001]).

12, Kentley-Klay teaches the non-transitory computer program product comprising instructions that, when executed on an evaluation unit of a user terminal, prompt the evaluation unit to carry out a method comprising:
receiving a user input by an actuation device of the user terminal
Kentley-Klay [0158] discloses physical buttons that may be actuated and/or depressed by a user.
in response thereto, sending a wireless message
Kentley-Klay [0058] discloses transmitting and receiving request data.
assigning the transportation vehicle to the user terminal in response to the wireless message being receive
Kentley-Klay [0054] discloses dispatching one of a multiplicity of autonomous vehicles in response to a user transmitted request.
ascertaining an expected time of arrival and/or a length of time before the transportation vehicle arrives at the user terminal
Kentley-Klay [0127] discloses providing an indication when the assigned vehicle arrives to the user.
Kentley-Klay does not expressly teach:
displaying a waiting time, ascertained based on the time of arrival or length of time, by a number of lit illuminants and/or number of illuminants to be switched on or off per unit time and/or position of a lit illuminant of the user terminal, which is predefined for the display of the waiting time.
McDougall teaches:
displaying a waiting time, ascertained based on the time of arrival or length of time, by a number of lit illuminants and/or number of illuminants to be switched on or off per unit 
McDougall [0013] discloses a number of LEDs to indicate when a transport service is due to arrive. McDougall discloses that the time until the service is due to arrive may be indicated by illuminating a light source in a specific position, or it may flash (i.e., switched on or off per unit time).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the user terminal disclosed in Kentley-Klay to incorporate using the LED light patterns to indicate wait time, as taught by McDougall, in order to “enable the provision of travel information at locations where the provision of power by other means is not cost effective or is impractical” (see McDougall [0001]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Alberth et al. (U.S. Patent Application Publication No. 20080103686) discloses an apparatus and method for route navigation for multiple destinations.
MetroForward (October 11, 2016) https://www.youtube.com/watch?v=8mCHSXcHKak&t=115s

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.T.S./Patent Examiner, Art Unit 3662            

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662